DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because Fig. 1 includes two 11a' reference characters.  The reference character 11a' in the upper left of Fig. 1 is directed to the same part as reference character 11a" in Fig. 2 (see annotated figures .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    417
    318
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    299
    254
    media_image2.png
    Greyscale

Specification
The disclosure is objected to because of the following informalities: 
Page 1, line 16 recites “US2016/00471224”.  This is an invalid US publication number.  It would appear, based on line 16 of page 1, that this line should recite “US2016/0047124”.
Page 9, lines 10-11 should recite “The two corners 15, 16, 17, 18 of each” (as shown in Fig. 2).
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 14-15 objected to because of the following informalities:  
Claim 14 should be amended to remove “according” at the end of line 1.
Claim 15, line 3 should recite “the object”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the two corners”.  It is unclear what the “two corners” of the second anchor fin arm is referring to.  As provided below in annotated Fig. 4 (shown on the next page) and described in claims 1-2, each second anchor fin arm has three corners.  The specification further that each tab of the second anchor fin arm has two corners (Specification, page 9, line 10-14; 15-18 of Fig. 2). Thus, it is unclear what “the two corners” is referring to.
Claim 6 recites the limitation "the two corners".  There is insufficient antecedent basis for this limitation in the claim.

    PNG
    media_image3.png
    376
    551
    media_image3.png
    Greyscale

Annotated Fig. 4
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 11-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,393,789 B1 (hereinafter "Lanclos '789") and U.S. 10,907,899 B1 (hereinafter "Lanclos '899").
In regards to claim 1, Lanclos ‘789 describes a refractory anchor (Lanclos ‘789, col. 2, lines 55-65) comprising: the refractory anchor further comprises two anchor fins of which each has a first anchor fin section having a first side and an opposing second side located at a distance of the elongated mounting pin with respect to the first side (Lanclos ‘789, Figs. 3-5; col. 3, lines 38-43; col. 4, lines 53-55 - each side of the refractory anchor 10 has a first punched end sections 50 and second punched end section 51 or solid end section 60 that forms an “anchor fin” that is connected on one side to the mounting point [i.e., the center feet 42] via the flat center section 30), wherein the first side is connected to the elongated mounting pin (Lanclos ‘789, Id.), wherein the two first anchor fin sections are located in one virtual plane (Lanclos ‘789, Id. – the flat center section 30 is on a plane), and a second anchor fin section is connected to the second side of each first anchor fin section, wherein seen from above the refractory anchor, each second anchor fin section branches off in a V-shaped manner from each first anchor fin section such that each first anchor fin section and each second anchor fin section together form a Y-shape on opposing sides to the elongated mounting pin (Lanclos ‘789, Id. – the first punched end section 50 and second punched end section 51 or solid end section 60 split from one another into a V-shape. The first and second punched end sections form a Y-shape on opposing sides).
	Lanclos ‘789 does not describe an elongated mounting pin having a first end and a second end opposite to the first end seen in the longitudinal direction of the elongated mounting pin, wherein the first end of the elongated mounting pin is weldable to an object.  Rather, Lanclos ‘789 describes a mounting point (i.e., center feet 42) that has an elongated shape that can be welded to an area 80 (Lanclos ‘789, Figs. 3-5; Abstract; col. 5, lines 12-17).  However, Lanclos ‘899 describes a refractory anchor that is welded to a surface at a pedestal 60, having an elongated shape, at a bottom end and connected to the rest of the refractory anchor near the top end (Lanclos ‘899, Fig. 6; col. 3, lines 33-36).  Both Lanclos ‘789 and Lanclos ‘899 are directed to refractory anchors.  Accordingly, it would have been obvious as mere substitution to one of ordinary skill in the art at the time of filing of the claimed invention to substitute the center feet of Lanclos ‘789 with the pedestal of Lanclos ‘899 to achieve predictable results of providing a mounting point for a refractory anchor to be welded onto an object.  The motivation to do so is to reduce the number of required welds to a single weld.
In regards to claim 2, Lanclos ‘789 describes the refractory anchor according to claim 1, wherein each second anchor fin section branches off in a V-shaped manner from each first anchor fin section by means of a first anchor fin arm and a second anchor fin arm (Lanclos ‘789, Fig. 4).  However, Lanclos ‘789 does not describe the angle between the first anchor fin arm and the second anchor fin arm lies between 60 and 110 degrees. The claims and specification of the instant application do not provide a reason or motivation for these specific angles, or any advantages for these specific angles.  
Lanclos ‘789 describes an equivalent angle between the first punched end section and the second punched end section or solid end section as having an angle between 80-160 degrees (Lanclos ‘789, col. 4, lines 27-40 –angle 48 between the flat center section and one of the end sections is an obtuse angle between 100-140.  The angle between the end sections can be calculated using these angles).  Lanclos ‘789 provides that this range is chosen to create a shape similar to a regular hexagon’s interior angles and to assist in matching the remaining prior hex mesh in a patch, while the obtuse angles provide optimal uniformity of displacement between other refractory anchors (Lanclos ‘789, col. 4, lines 32-40). Accordingly, it would have been obvious and mere optimization to one of ordinary skill in the art at the time of filing of the claimed invention to increase the possible angles to include 60-79 degrees (e.g., by increasing the obtuse angles 48 to be up to 150 degrees).  The motivation to modify Lanclos ‘789 is to assist in matching with a larger range of remaining prior hex mesh in a patch while still maintaining uniformity of displacement with other refractory anchors.
In regards to claim 3, Lanclos ‘789 describes the refractory anchor according to claim 2, wherein the first anchor fin arm and the second anchor fin arm have substantially the same length (Lanclos ‘789, Figs. 3-5).
In regards to claim 4, Lanclos ‘789 describes wherein the first anchor fin arm is located largely or completely at a higher height measured from the first end of the elongated mounting pin than the height of the second end of the elongated mounting pin with respect to the first end of the elongated mounting pin (Lanclos ‘789; Fig. 5 – each of the end sections 50, 51, 60 are located higher than the highest portion of the mounting point (i.e., the bottom of flat center section 30 at the junction with the center feet 42).
In regards to claim 5, Lanclos ‘789 does not describe the refractory anchor according to claim 2, wherein the second anchor fin arm is located largely or completely at a lower height measured from the first end of the elongated mounting pin than the height of the second end of the elongated mounting pin with respect to the first end of the elongated mounting pin.  However, Lanclos ‘899 does describe a refractory anchor that has wing portions 20, 22, 32, 34 that are located largely at a lower height when measured from the first end of cylindrical portion 70 of the pedestal 60 (Lanclos ‘899, Fig. 3).  The claims and specification do not provide a reason, motivation, or advantages for having anchor fin arms located largely or completely at a lower height than the height of the second end (i.e., a top end) of the elongated mounting pin.  At most, the specification provides that the height difference between the first and second anchor fin arms allows liquid lining material to flow in an optimal manner around the refractory anchor (Specification, page 8, line 33-page 9, line 1).  Thus, claim 5 is considered to be an obvious design choice.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lanclos ‘789 in view of Lanclos ‘899 to have the end sections 50, 51, 60 located lower than the highest portion of the mounting point (i.e., the bottom of flat center section 30 at the junction with the center feet 42).
In regards to claim 6, Lanclos ‘789 describes wherein the two corners of the second anchor fin arm are rounded (Lanclos ‘789, Fig. 5 col. 4, lines 8-15 – the corner formed between the flat center section and the end sections, and the punch outs of the end anchorage fins from the first and second punched end sections are rounded).  In view of the 35 U.S.C. 112(b) rejection to claim 6, it is further noted that it would have been obvious as mere optimization to one of ordinary skill in the art at the time of filing of the claimed invention to round off the corners of the end anchorage fins.  The motivation to do so is to reduce material use.
In regards to claim 7, Lanclos ‘789 describes the refractory anchor according to claim 1, wherein a first portion of the first side of each first anchor fin section is connected to a second end section of the elongated mounting pin located adjacent to, or forming, the second end of the elongated mounting pin (Lanclos ‘789; Fig. 5 – only the lower portion of the flat center section 30 is directly connected to the mounting point), wherein a second portion of the first side of each first anchor fin section is not connected to the elongated mounting pin (Lanclos ‘789; Id.), wherein between the second portions of the first sides of the first anchor fin sections a space is provided (Lanclos ‘789, center anchorage void 32 of Fig. 5; col. 3, lines 55-60), wherein the space is located above the second end of the elongated mounting pin seen in the longitudinal direction of the elongated mounting pin (Lanclos ‘789, Id.).
In regards to claim 8, Lanclos ‘789 describes the refractory anchor according to claim 7, wherein each second portion of the first sides of the anchor fin sections has a cut-out (Lanclos ‘789; center anchorage void 32 of Fig. 5).  While the center anchorage void 32 of Lanclos ‘789 does not describe the void as extending to the top of the refractory anchor, a broadest reasonable interpretation of “a cut-out” does not indicate that the void must extend to the top of the anchor.  Regardless, it would have been obvious and mere optimization to one of ordinary skill in the art at the time of filing of the claimed invention to extend the center anchorage void to the top of the refractory anchor.  The motivation to do so would be to reduce obstructions to the flow of refractory around the anchor.
In regards to claim 11, Lanclos ‘789 and Lanclos ‘899 describe refractory anchor according to claim 1, wherein the elongated mounting pin is made of a material configured for stud welding the elongated mounting pin to an object (Lanclos ‘789; abstract; Lanclos, ‘899, abstract).
In regards to claim 12, Lanclos ‘789 and Lanclos ‘899 describe the refractory anchor according to claim 1, wherein the two anchor fins are connected to each other by a connector (Lanclos ‘789, Fig. 5 – the two end sections are connected together at the mounting point [i.e., the center feet 42] by the flat center section 30; Lanclos ‘899; Fig. 1 – the wing portions 20, 22, 32, 34 are connected together by the bridge portion 12 which has a pedestal 60 used for mounting), wherein the connector is connected to the elongated mounting pin (Lanclos ‘789, Fig. 5; Lanclos ‘899 – Fig. 1), wherein the connector and the two anchor fins are made in one piece, and/or the connector and the two anchor fins are made from the same material (Lanclos ‘789, col. 3, lines 37-45 – each refractory anchor is composed of two anchor components, each comprising a flat center section and end sections constructed on the stainless steel; Lanclos ‘899, col. 2, lines 25-36 – the refractory anchor is a solid, monolithic structure that can be formed by casting).
In regards to claim 14, Lanclos ‘789 describes an assembly comprising an object and a refractory anchor according that has been welded on the object (Lanclos ‘789, col. 2, lines 55-65; col. 5, lines 42-48), wherein the refractory anchor comprising two anchor fins of which each has a first anchor fin section having a first side and an opposing second side located at a distance of the elongated mounting pin with respect to the first side (Lanclos ‘789, Figs. 3-5; col. 3, lines 38-43; col. 4, lines 53-55 - each side of the refractory anchor 10 has a first punched end sections 50 and second punched end section 51 or solid end section 60 that forms an “anchor fin” that is connected on one side to the mounting point [i.e., the center feet 42] via the flat center section 30), wherein the first side is connected to the elongated mounting pin (Lanclos ‘789, Id.), wherein the two first anchor fin sections are located in one virtual plane (Lanclos ‘789, Id. – the flat center section 30 is on a plane), and a second anchor fin section is connected to the second side of each first anchor fin section, wherein seen from above the refractory anchor, each second anchor fin section branches off in a V-shaped manner from each first anchor fin section such that each first anchor fin section and each second anchor fin section together form a Y-shape on opposing sides to the elongated mounting pin (Lanclos ‘789, Id. – the first punched end section 50 and second punched end section 51 or solid end section 60 split from one another into a V-shape. The first and second punched end sections form a Y-shape on opposing sides).
	Lanclos ‘789 does not describe an elongated mounting pin having a first end and a second end opposite to the first end seen in the longitudinal direction of the elongated mounting pin, wherein the first end of the elongated mounting pin is weldable to an object.  Rather, Lanclos ‘789 describes a mounting point (i.e., center feet 42) that has an elongated shape that can be welded to an area 80 (Lanclos ‘789, Figs. 3-5; Abstract; col. 5, lines 12-17).  However, Lanclos ‘899 describes a refractory anchor that is welded to a surface at a pedestal 60, having an elongated shape, at a bottom end and connected to the rest of the refractory anchor near the top end (Lanclos ‘899, Fig. 6; col. 3, lines 33-36).  Both Lanclos ‘789 and Lanclos ‘899 are directed to refractory anchors.  Accordingly, it would have been obvious as a mere substitution to one of ordinary skill in the art at the time of filing of the claimed invention to substitute the center feet of Lanclos ‘789 with the pedestal of Lanclos ‘899 to achieve predictable results of providing a mounting point for a refractory anchor to be welded onto an object.  The motivation to do so is to reduce the number of required welds to a single weld.
In regards to claim 15, Lanclos ‘789 and Lanclos ‘899 do not explicitly describe wherein the elongated mounting pin and the anchor fins are configured such that the height/distance between the anchor fins and an object to which the refractory anchor is welded or is weldable is at least 20% of the total height of the refractory anchor.  The claims and specification do not provide a reason, motivation, or advantages for this specific height.  At most, the specification provides that the height from the object improves the quality of the liner, in that by means of this height cavities in the lining material to be cured can be prevented or at least be reduced during installation of the refractory lining material. Accordingly, claim 15 is considered to be an obvious design choice.  Lanclos ‘789 describes the refractory anchors being in a raised orientation, provided by the center feet 42, to allow a flow of refractory (Lanclos ‘789, col. 6, lines 18-23).  Lanclos ‘899 describe the refractory anchors as being elevated at a height from the object that said anchors are welded onto (Lanclos ‘899, Fig. 6).  Accordingly, it would have been obvious and mere optimization to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lanclos ‘789 in view of Lanclos ‘899 such that the distance between the object to be welded onto and the refractory anchor are separated by a distance of at least 20% of the total height of said refractory anchor.  The motivation to do so is to increase the distance between the refractory anchor and object to be welded onto to reduce force and heat transfer.
In regards to claim 16, Lanclos ‘789 and Lanclos ‘899 describes the assembly according to claim 14, wherein by using two refractory anchors a hexagonal shape is made and/or by using three refractory anchors two hexagonal shapes are made (Lanclos ‘789, Figs. 1 and 8; col. 1, lines 27-36; Lanclos ‘899, Fig. 7; col. 3, lines 44-60).
In regards to claim 17, Lanclos ‘789 and Lanclos ‘899 describe the method for providing an assembly according to claim 14, wherein the elongated mounting pin of the refractory anchor is connected to the object by stud welding (Lanclos ‘789; abstract; Lanclos, ‘899, abstract).
Claim 18 recites similar subject matter as claim 16 and is therefore rejected in view of Lanclos ‘789 and Lanclos ‘899 for similar reasons.
Claim(s) 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanclos '789 and Lanclos '899 as applied to claims 1 and 12 above, and further in view of U.S. 2018/0320973 A1 (hereinafter "Yoder").
In regards to claim 9, neither Lanclos ‘789 nor Lanclos ‘899 describe wherein the elongated mounting pin is made from a different material than the two anchor fins.  Lanclos ‘789 describes the refractory anchor as being made from a metal such as stainless steel (Lanclos ‘789, col. 3, lines 43-45), while Lanclos ‘899 provides that the anchors can be made from a variety of metals that can be attached by welding or similar techniques to a metal substrate (Lanclos ‘899, col. 2, lines 31-36).  
Yoder describes a base pin assembly that has a metal rod used for mounting a refractory anchor that can use either a rod made from a single piece of metal (e.g., carbon steel or alloy steel) or a rod formed from two pieces of metal welded together where the metal that is used to weld the anchor to a surface is better suited for securing the anchoring assembly to said surface (Yoder, Fig. 2, col. 4, lines 18-35).  The dual metal base pin assembly of Yoder further allows for a more secured attachment to a surface and also allows similar weld materials and controls weld hardness when the base metal is different than the anchor (Yoder, Id.).  While Lanclos ‘789 and Lanclos ‘899 describe making the entire refractory anchor, including the mounting points, out of the same material, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lanclos ‘789 in view of Lanclos ‘899 and Yoder to make the mounting point out of a different material.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Lanclos ‘789 in view of Lanclos ‘899 and Yoder to make the mounting point (i.e., the center feet) out of a different material.  The modification can be completed modifying the cylindrical portion of Lanclos ‘899 be secured to the to the refractory anchor using slots (i.e., interference fitting) or welding the pieces together as described in Yoder (col. 4, lines 47-53).  The motivation to do so is to improve the weld connection to a surface while the refractory anchor is made of a material more suited to being exposed to heat, pressure, or chemicals.
In regards to claim 10, Lanclos ‘789 does not describe wherein the elongated mounting pin is made from a first alloy and the two anchor fins are made of a second alloy different from the first alloy.  Lanclos ‘789 and Lanclos ‘899 describe making the refractory anchors out of stainless steel (Lanclos ‘789, col. 3, lines 43-45; Lanclos ‘899, col. 2, lines 31-36).  Yonder describes making the refractory anchor assembly using a carbon steel and/or an alloy steel (Yoder, Fig. 2, col. 4, lines 18-35).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  modify Lanclos ‘789 in view of Lanclos ‘899 and Yoder for similar reasons as provided with respect to claim 9.
In regards to claim 13, Lanclos ‘789 and Lanclos ‘899 do not describe wherein the connector provides a through hole for receiving the elongated mounting pin for providing a connection between the elongated mounting pin and the connector, wherein the connection between the elongated mounting pin and the connector is provided by friction fit.  Yoder does not expressly describe using friction fitting to secure the pieces together either.  However, Yoder does describes using either slots to secure the base pin assembly to the refractory anchor (Yoder, col. 4, lines 47-53).  Using the slots to secure the base pin assembly to the refractory anchor is a form of interference fitting (i.e., friction/press fitting).  The modification can be completed modifying the cylindrical portion of Lanclos ‘899 be secured to the to the refractory anchor using slots (i.e., interference fitting) or welding the pieces together as described in Yoder (col. 4, lines 47-53).  The motivation to do so is to improve the weld connection to a surface while the refractory anchor is made of a material more suited to being exposed to heat, pressure, or chemicals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 4,711,186 A describes a refractory anchor that has upper arms and lower legs. U U.S. 4,680,908 A describes a refractory anchor with arms hanging above the surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763